           Case 1:19-cv-11765-RA Document 14 Filed 03/06/20 Page 1 of 2



                                                                       r-- - ---
                                                                       , USDC-SDNY
                                            March 6, 2020                  DOCC\IENT
                                                                           El. ECTRO~ICALLY FILED
VIAECF                                                                     DOC#:
Hon. Ronnie Abrams                                                     1                   -3-/,.-,J=--/-r-µ--
                                                                           D.\l E F-IL_E_D_:
                                                                                              ,
United States District Court
Southern District of New York
40 Foley Square, Courtroom 2203
New York, NY 10007



RE:     Himelda Mendez v. The Men's Wearhouse, Inc.
        CaseNo.1:19-cv-11765-RA


                       JOINT STATUS LETTER

Dear Judge Abrams,

       In accordance with Your Honor's Court Order of January 3, 2020 (ECF No. 5), the
undersigned Counsel for Plaintiff and Defendant submit this Joint Status Letter to update the
court on the status of this action and to jointly request a stay of this action until August 6, 2020.

        By way of background, on January 3, 2020, the Court ordered the parties to meet and
confer for at least one hour in a good-faith attempt to settle this action. (Id.) On February 18,
2020, counsel for the parties met and conferred regarding the prospect of settlement in
compliance with the Court's Order. The parties are not requesting to be referred to mediation or
to the magistrate Judge. Defendant's response to the Complaint is currently due on April 13,
2020. (ECF No. 13.)

        The parties respectfully request that this action be stayed to allow for the resolution of
motions to dismiss in similar matters arising out of gift cards that do not include Braille, which
are currently pending before the Court and other judges in this District and the Eastern District of
New York. The stay would allow the parties to have the benefit of the Court's analysis of the
issues in other matters which will inform their assessment of the pending case. It will also
conserve resources of both the parties and the Court. Similar stays were recently granted on the
same grounds by this Court in Delacruz v. Five Below, Inc., Case No. 1: 19-cv-10294-RA
(S.D.N.Y.) (ECF No. 16) and Matzura v. New Balance Athletics, Inc., Case No. 1:19-cv-11344-
RA (S.D.N.Y.) (ECF No. 18), by Judge Caproni in Calcano v. Drybar Holdings LLC, Case No.
1:19-cv-11389-VEC (S.D.N.Y.) (ECF No. 10), by Judge Woods in Calcano v. Domino's Pizza,
Inc., Case No. 1: 19-cv-09823-GHW (S.D.N.Y.) (ECF No. 24) and Delacruz v. Jamba Juice,
Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No. 20), by Judge Failla in Calcano v. Guess,
Inc., Case No. 1:19-cv-10441-KPF (S.D.N.Y.) (ECF No. 18), by Judge Ramos in Dominguez v.
Marshalls of MA, Inc., Case No. 1: 19-cv-10626 (S.D.N.Y.) (ECF No. 20), and by Judge Daniels
in Delacruz v. Converse Inc., Case No. 1:19-cv-10293-GBD (S.D.N.Y.) (ECF No. 20.) The
orders are enclosed for the Court's convenience.
              Case 1:19-cv-11765-RA Document 14 Filed 03/06/20 Page 2 of 2

          Counsel for the parties are available at the Court's convenience if Your Honor would like
  to discuss the status of this action any further.

                                                              Jointly & Respectfully submitted,

           Bradly G. Marks                                    John W. Egan
           The Marks Law Firm                                 Seyfarth Shaw LLP
           175 Varick Street, 3d Floor                        620 Eighth A venue
           New York, New York 10014                           New York, New York 10018
           Counsel for Plaintiff                              Counsel for Defendant



Application granted. This action is hereby stayed. The parties shall
submit a joint status letter to the Court no later t an August 6, 2020.

SO ORDERED.
                                                    L~
                                         Hon. Ronnie Abrams
                                         3/9/2020
